ROSS, Circuit Judge
(dissenting). I respectfully dissent, being of the opinion that the written contract itself, rightly construed, means *200that the copra contracted for was to be shipped from the termination of the outward voyage of the Purline, which was Papeete, to San Francisco direct, and that the going of that vessel from Papeete to Taiohae, which, according to the record, consumed about 18 days, constituted a deviation from the voyage stipulated for by the parties. Such construction of the written contract is not contradicted, but rather confirmed, by the letters of the respective parties leading up to the making of the contract, as well as by. letters passing between them subsequent to the making thereof, the latter of which tend to show the construction which each of the parties placed upon it.
The first of the letters prior to the contract was written October 9, 1907, and is as follows:
“San Francisco, October 9, 1907.
“Messrs. Geo. A. Moore & Co., Agents El Dorado Oil Works, 118 California Street, City — Dear Sirs: We beg to invite your kind attention to the fact that the brig Durline — net registered measurement 336 tons — is expected to be dispatched from Papeete to San Francisco some time this fall, and we look for her arrival in San Francisco on or about December 15th. ' Under cable authority from our Hamburg friends, we are able to offer you a price of not less than 44 per lb., delivered on dock San Francisco, subject to the usual form of contract, for prospective cargo of average Tahiti copra by the opportunity in question. A conservative estimate of the quantity of copra the Durline will carry seems to be 300/350 tons. The offer from our Hamburg friends is subject to prompt cable reply and prior sale. Therefore we hope to receive your early response to this letter.
“Yours faithfully, Williams, Dimond & Co.”
The second of those letters from the agents of the plaintiff, which shows the acceptance.by the defendant of its offer, is as follows:
“San Francisco, October 10, 1907.
“Messrs. Geo. A. Moore & Co., Agents El Dorado Oil Works, 118 California Street, City — Dear Sirs: Copra per Durline: We have for acknowledgment your favor of October 9th in response to our letter of October 9th; contents noted with thanks. In conformity therewith we herewith beg to confirm sale to your good selves at the instance of mutual Papeete friends through authorization from their Hamburg office a cargo of average Tahiti copra per brig Durline at the price of four cents (4⅜ per lb., delivered on dock San Francisco, subject to the usual form of contract. The Durline left the Sound October 5th bound for Papeete, and we figure that she should reach San Francisco on her return voyage about December 16, 1907. We estimate that the quantity of copra the Durline will carry will amount to about 300/350 tons of 2,240 lbs. each. We shall wait upon you with contract in the course of a few days.
“Yours faithfully, Williams, Dimond & Co.”
There is in this letter a clear indication that the copra sold to and accepted by the defendant was copra of Papeete parties, and was to be shipped from Papeete by the Lurline to San Francisco direct, which olace, it is therein stated, the brig should reach about December 16, Í907.
Both the contract and the two letters above set out provided for a full cargo of the brig, estimated to be from 300 to 350 tons of 2,240 pounds each. The agreed statement of fact shows that the Durline on her outward voyage arrived at Taiohae November 17, 1907, where she remained until November 25th, on which day she sailed for Papeete, arriving there December 1st, where she completed the discharge of *201her outward cargo December 10, 1907. She was then in condition to undertake the contract in question, which, as shown by the contract, as well as the previous letters referred to, called for an exclusive cargo of copra, estimated to be from 300 to 350 tons of 2,240 pounds each. Instead of taking on the exclusive cargo of copra and returning to San Francisco with it, she took on, according to the agreed statement of facts, 105 tons of copra and a lot of “lumber and other freight for Taiohae,” and set sail December 17, 1907, from Papeete for Taio-hae, where she arrived January 9, 1908, and where she remained until January 20th, completing the loading of a cargo of copra on the 20th of January, 1908. The next day, January 21st, she sailed with it to San Francisco, where she arrived February 22, 1908. That this was such a deviation and departure from the terms of the contract on the part of the plaintiff as vitiated it, not only seems clear to me, but I think other letters of the parties introduced in evidence go to show that both of them understood the contract to provide for a full cargo of copra from Papeete direct to San Francisco. As it turned out, the seller could only get 105 tons of copra at Papeete, of which fact its San Francisco agents were evidently made aware, for on the day before the Durline arrived at Papeete, to wit, November 16, 1907, they wrote to the plaintiff as follows:
“San Francisco, Nov. 16, 1907.
“Geo. A. Moore, Esq., President El Dorado Oil Works Co., San Francisco, Cal. — Dear Sir: As the writer expects shortly to return to New Xork, he deems it well to confirm conversation and understanding with you this morning with reference to contract with your company for a cargo of copra per Lurline. In accordance with this conversation, it is understood that your company is willing that the cargo of the Lurline should be less than her estimated full capacity of 300 or 350 tons, and that a delivery of as little as 300 tons by this vessel would be accepted as a satisfactory fulfillment of the contract. We also note your willingness at the present time to cancel the contract, but am not taking this matter up at present.
“Yours faithfully, Williams, Dimond & Co.”
The request of the plaintiff made to the defendant at that time to be relieved of its obligation to furnish the full cargo of copra sold, and to accept 100 tons as full delivery, is, I think, strong evidence of the fact that it understood the contract as binding it to ship the full cargo of from 300 to 350 tons from Papeete. And that such was the understanding of the defendant is further shown by its letter of January 29, 1908, to the plaintiff’s San Francisco agents, in answer to a letter from them of the previous day, in which they wrote:
“Referring to contract dated October 11, 1907, negotiated by us on behalf of the Société Commerciale de L’Oceanie and your company, covering copra to arrive here per brig Lurline, we have received advices from our Papeete friends that the Durline sailed from Papeete on December 14th with 105,027 kilos copra and proceeded to Taiohae to complete loading. As soon as we receive advices of the Lurline’s departure from Taiohae, we will advise you.”
The reply of the defendant was as follows:
“San Francisco, Jan. 29, 1908.
“Messrs. Williams, Dimond & Co., San Francisco, Oal. — Gentlemen: We beg to acknowledge the receipt of your favor of the 28th inst., by which we note that the brig Lurline sailed from Papeete on December 14th to Taiohae to *202complete loading. As her arrival here will necessarily be so far behind the date contemplated in your letters of the 9th and 10th of October, upon which we made the purchase, through this diversion from her original trip, we should like an explanation of this change and consequent delay.
“Very truly yours, Eldorado Oil Works, Geo. A. Moore, Pt.”
To this letter the plaintiff’s agents replied as follows:
“San Francisco. January 31, 1908.
“George A. Moore, Esq., Pres. El Dorado Oil Works, 118 California St., San Francisco — Dear Sir: We have for acknowledgment your favor of 29th inst. in reference to brig Durline. The Lurline left Puget Sound on October Sth, as advised in our respects of October 10th, and the only delays she has met with, so far as we can ascertain, have been those experienced through acts of God, wind, and weather.
“Yours faithfully, W., D. & Co.”
In my opinion the defendant was under no obligation to accept the shipment in question, and therefore I think the judgment should be reversed, with directions to the court below to dismiss the action.